Citation Nr: 1013560	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-19 753	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a disability of the 
ears, claimed as otitis media.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The case is currently under the 
jurisdiction of the Oakland, California, RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's representative contends that the Veteran's 
service-connected left ear hearing loss has worsened since 
the VA examination conducted in November 2006.  The 
representative also contends that the Veteran's right ear 
hearing loss may now have worsened enough to constitute a 
disability for VA purposes.  In this regard, the Board also 
notes that the November 2006 VA examiner did not discuss the 
effects of the Veteran's service connected hearing loss on 
his occupational functioning and daily activities.  See 
Martinak v. Nicholson, 21 Vet. 21 Vet. App. 447, 455 (2007).  
The Board agrees that a current VA audiological examination 
is necessary in order to properly evaluate the Veteran's 
claims of entitlement to service connection for right ear 
hearing loss and entitlement to an increased rating for 
service connected left ear hearing loss.  


The Veteran also contends that he is entitled to service 
connection for a disability of the ears, claimed as otitis 
media.  The service treatment records note the Veteran was 
treated for right ear otitis media in May 1962 and that right 
eustachian tube dysfunction was noted in January 1989.  
Following service, the Veteran was treated for right otitis 
media in March 1994 and for bilateral otitis media in May 
2002.  A private physician, R.A.W., M.D., noted a diagnosis 
of chronic otitis media in July 2004.  A VA examination in 
October 2006 diagnosed a history of recurrent otitis media 
and no evidence of present otiologic abnormality.  In an 
October 2006 statement, Dr. R.A.W. stated that the Veteran's 
"current problem with eustachian tube dysfunction and 
inability to equalize middle ear pressure could possibly be 
attributed to the incident that occurred in 1962."  

Given the inservice findings and the diverging postservice 
medical reports, the Board is of the opinion that the Veteran 
should undergo another VA otolaryngology examination in order 
to determine what disability of the ear(s) he currently has 
and whether any such disability is related to his period of 
service.

Finally, the Veteran contends that he has peripheral 
neuropathy of the lower extremities that is related to his 
service.  The record shows that possible peripheral 
neuropathy was noted in May 2002 and that idiopathic 
peripheral neuropathy was found in April 2003.  A VA 
examination in October 2006 diagnosed idiopathic peripheral 
neuropathy of the lower extremities, "perhaps related to 
small amount of alcohol that he has been taking."  
Subsequently, an April 2007 opinion from S.J.G., M.D., stated 
that the Veteran had been treated since 1996 and that his 
"numbness is due to his having practiced dentistry from a 
standing position throughout his military career."  Dr. G. 
also noted that the Veteran's jogging during service could 
have been a factor in his developing peripheral neuropathy.  
He concluded that the "neuropathy he experiences has 
definitely occurred as a result of his military service."

Given the differing opinions regarding the etiology of the 
Veteran's peripheral neuropathy, the Board finds that another 
examination, with an opinion addressing the statement by Dr. 
G., is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature of any hearing loss of the 
right ear and the current severity of the 
service connected left ear hearing loss.  
Audiological testing should be performed 
on both ears.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  Based on the 
examination of the Veteran and review of 
the record, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that any current right ear hearing 
loss is related to service.  The examiner 
should also include a description of the 
functional effects caused by the Veteran's 
hearing loss disability.

2.  Schedule the Veteran for an 
appropriate VA examination of the Veteran 
to determine the etiology and date of 
onset of any current otitis media and/or 
disorder of the ear.  All indicated 
studies should be performed, and the 
claims folder must be made available to 
the examiner for review prior to the 
examination.

Based on the examination of the Veteran 
and review of the record, the examiner 
should provide a diagnosis of all current 
disorders of the ear or eustachian tube 
that are present and provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or higher) that 
any current disability of the ear or 
eustachian tube had its onset in service 
or is causally related to service.

The rationale for any opinion expressed 
should be provided in the examination 
report.

3.  Schedule the Veteran for a VA 
neurological examination to determine the 
etiology and date of onset of any current 
peripheral neuropathy of the lower 
extremities.  All indicated studies should 
be performed, and the claims folder must 
be made available to the examiner for 
review prior to the examination.

Based on the examination of the Veteran 
and review of the record, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or higher) that any current 
peripheral neuropathy of the lower 
extremities had its onset in service or is 
causally related to service.  In this 
regard, the examiner should specifically 
review and comment upon the April 2007 
statement of record from Dr. G.

The rationale for any opinion expressed 
should be provided in the examination 
report.

4.  Thereafter, readjudicate the Veteran's 
claims.  If any claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



